           Case 1:15-cr-00095-AJN Document 3241 Filed 09/13/21 Page 1 of 6




UNITED STATES DISTRICT COURT                                                           SDCSDNl:'
SOUTHERN DISTRICT OF NEW YORK                                                         POCUMF.NT
                                                                                      EL £CTRONi CALLY FILED
                                                                                      DOC . .:._ _ _ _ _ _ __
                                                                                      DAT - FlLED:   9/13/21
    United States,


                     –v–                                                                        15-cr-95 (AJN)

    Devante Joseph,                                                                         MEMORANDUM
                                                                                           OPINION & ORDER
                             Defendant.




ALISON J. NATHAN, District Judge:

          Defendant Devante Joseph filed a motion seeking compassionate release or a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons that follow, his motion is

DENIED.

     I.      BACKGROUND

          Defendant was arrested in 2016 for his involvement with the Big Money Bosses, a

criminal enterprise that operated in Bronx, New York. Dkt. No. 1080, PSR ¶¶ 21–25. 1 The

street gang trafficked in narcotics and engaged in acts of violence, including shootings,

stabbings, gang assaults, and robberies. Id. ¶¶ 13, 20. As a member of the BMB, Defendant

carried firearms and participated in gang-related robberies. Id. ¶¶ 21–25. After his arrest,

Defendant was charged, inter alia, with one count of participating in a racketeering conspiracy in

violation of 18 U.S.C. § 1962(c) and one count of brandishing a firearm in relation to a




1
 The factual description of the Defendant’s offense in the pre-sentence report was adopted by the Court without
objection at the Defendant’s sentencing hearing. Dkt. No. 1306, 2017 Sent. Tr. at 5.


                                                         1
        Case 1:15-cr-00095-AJN Document 3241 Filed 09/13/21 Page 2 of 6




racketeering conspiracy in violation of 18 U.S.C. § 924(c)(1)(A)(ii). See Dkt. No. 97.

Defendant pled guilty to these counts in 2016.

       At the 2017 sentencing, the Court acknowledged that the plea agreement stipulated to a

particular calculation of the sentencing guidelines, and the Court independently calculated the

guidelines range to be 121 to 130 months’ imprisonment. 2017 Sent. Tr. at 5–8. The Court

recognized that Defendant “proudly aligned” himself with BMB and had “himself committed

acts of violence with the gang including violent street robberies which have real victims, create

real fear, and do real damage to all members of that community.” Id. at 21–22. It also noted his

criminal history of attempted murder and gang assault. Id. The Court accounted for various

mitigating factors—including his youth and the prospect of rehabilitation, his difficult childhood,

and his expression of remorse—and also considered the need to avoid unwarranted sentence

disparities. Id. at 22–23. The Court ultimately sentenced Defendant to 102 months’

imprisonment—18 months as to Count One and 84 months as to Count Four, to be served

consecutively. Id. at 23; see also Dkt. No. 1278.

       His conviction and sentence as to Count 4 (the 924(c) violation) was subsequently

vacated in light of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319

(2019). Dkt. No. 2831. On April 23, 2020, the Court resentenced Defendant on the remaining

Count One. It recalculated the guidelines range to be 57 to 71 months’ imprisonment and

imposed a sentence of 90 months’ imprisonment. 2020 Sent. Tr. at 28, 32. In doing so, the

Court emphasized that the nature and circumstances of the offense were the same as when the

Court imposed its original sentence of 102 months’ imprisonment. Id. at 28. And while the

Court found Mr. Joseph’s participation in classes and programming “encouraging in terms of his

prospects for rehabilitation,” it also weighed his disciplinary record, which included recent,




                                                 2
          Case 1:15-cr-00095-AJN Document 3241 Filed 09/13/21 Page 3 of 6




violent incidents and reflected an “unfortunate pattern of antisocial or rule-breaking behavior.”

Id. at 30–31.

         Defendant submitted a request for release to the BOP on August 3, 2020. Dkt. No. 3057

at 2. Having received no response within 30 days of the request, Defendant subsequently filed

for compassionate release through counsel on October 20, 2020. See Dkt. No. 3057. The

Government submitted an opposition on October 30, 2020, and the Defendant filed a counseled

supplemental motion on December 7, 2020. Dkt. Nos. 3075, 3111.

   II.      DISCUSSION

         “Federal courts are forbidden, as a general matter, to modify a term of imprisonment once

it has been imposed, but the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011) (internal citation and quotation marks omitted). The

compassionate-release statute creates one such exception: It allows a court to “reduce” a term of

imprisonment, after considering the factors set forth in 18 U.S.C. § 3553(a), if “it finds that . . .

extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A)(i)–(ii). Under the recently enacted First Step Act, defendants serving their

sentence may move the Court for compassionate release after they have exhausted their

administrative remedies or thirty days have lapsed from the receipt of a compassionate release

request by the warden. United States v. Scparta, No. 18-cr-578 (AJN), 2020 WL 1910481, at *4

(S.D.N.Y. Apr. 20, 2020).

         In order for a defendant to be eligible for a reduction of their term of imprisonment under

18 U.S.C. § 3582(c)(1)(A), there must be “extraordinary and compelling reasons” warranting

such a reduction. The Second Circuit has recently held that the Sentencing Commission’s




                                                   3
         Case 1:15-cr-00095-AJN Document 3241 Filed 09/13/21 Page 4 of 6




policy statement §1B1.13 Note 1(D), which instructs that the power to determine what reasons

are extraordinary and compelling remains exclusively with the Bureau of Prisons director, is no

longer applicable. See United States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). Therefore,

this Court may “independently . . . determine what reasons, for purposes of compassionate

release, are ‘extraordinary and compelling.’” Id.

       Moreover, presenting an extraordinary and compelling reason for release is only one of

the requirements for a reduction in one’s prison sentence under 18 U.S.C. § 3582(c)(1)(A). See

United States v. Ebbers, 432 F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020). The Court must also

determine that granting release is consistent with the factors set forth in 18 U.S.C. § 3553(a) and

the applicable policy statements of the Sentencing Commission to determine if release is

appropriate. See 18 U.S.C. § 3582(c)(1)(A). In particular, the Court must consider whether a

reduced sentence would still “reflect the seriousness of the offense . . . promote respect for the

law . . . provide just punishment for the offense” and “afford adequate deterrence to criminal

conduct.” 18 U.S.C. § 3553(a)(2)(A), (B).

       Mr. Joseph—who is 23 years old—concedes that he is “probably healthier than many.”

Dkt. No. 3057 at 6. However, he contends that his umbilical hernia and “unexplained kidney

problem,” in combination with the general threat of COVID-19 and the carceral conditions due

to the pandemic, warrant compassionate release. Dkt. No. 3057 at 6; see also Dkt. No. 3111 at 1–

2. The Court disagrees. First, hernia is not among the conditions that may present a higher risk

of serious complications from COVID-19. See COVID-19 (Coronavirus Disease): People with

Certain Medical Conditions, CENTERS FOR DISEASE CONTROL & PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last updated Aug. 20, 2021). Second, as the Government notes, Mr. Joseph’s




                                                  4
         Case 1:15-cr-00095-AJN Document 3241 Filed 09/13/21 Page 5 of 6




medical records show that his kidneys are “unremarkable.” Dkt. No. 3075 at 4. Third, facts

regarding the danger of COVID and the dangers posed as a result of underlying health conditions

change over time. Most notably here, BOP now offers inmates the opportunity to be vaccinated

against COVID-19. In sum, the Defendant has not established that extraordinary circumstances

merit the relief he seeks, and his motion must be denied on that basis.

       Even assuming Defendant had established extraordinary circumstances, however, the

sentencing factors in 18 U.S.C. § 3553(a) would counsel against granting Defendant’s requested

relief. See 18 U.S.C. § 3582(c)(1)(A) (noting that if the court finds extraordinary and compelling

reasons warranting relief, it shall consider “the factors set forth in section 3553(a) to the extent

they are applicable”). Defendant notes that he has participated in educational programming and

has not had additional disciplinary issues since his 2020 resentencing. Dkt. No. 3057 at 7.

While the Court commends his efforts, these factors do not outweigh the remaining § 3553

factors in this case. At Mr. Joseph’s original sentencing, the Court had “no doubt that a serious

and substantial sentence [was] warranted in order to . . . reflect the seriousness of the offense,

promote respect for the law, and to provide just punishment for the offense and to protect the

public from future crimes of the defendant,” considering his “membership in BMB, his role in

the conspiracy, [and] his history of violence.” 2017 Sent. Tr. at 22. This remained true at his

2020 resentencing. There, the Court highlighted that Mr. Joseph “proudly aligned” himself with

a violent criminal gang that “did great destruction and damage and harm to the community.”

2020 Sent. Tr. at 28–29. He “commit[ed] violent street robberies with the gang.” Id. at 29.

Moreover, Mr. Joseph’s sentence of 90 months’ imprisonment is comparable to the sentences of

other members of the BMB who pled guilty to the racketeering conspiracy. See Dkt. No. 3075 at




                                                  5
           Case 1:15-cr-00095-AJN Document 3241 Filed 09/13/21 Page 6 of 6




6 (listing Barffour Abeberse (102 months), Hakeem Campbell (96 months), Mashud Yoda (96

months), and Shane Bennett (96 months)); see also 18 U.S.C. § 3553(a)(6).

          On balance, the Court concludes that the § 3553(a) factors—including the need to

account for the seriousness of the offense, to promote respect for the law, to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes—counsel against

granting Mr. Joseph’s motion. See 18 U.S.C. § 3553(a)(2)(A)–(C).

   III.      CONCLUSION

          For the reasons stated above, Defendant’s motion for compassionate release is DENIED.

This resolves Dkt. Nos. 3057, 3075, 3111, and 3230.

          SO ORDERED.


 Dated: September 13, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 6
